SUBSTITUTE TEACHERS — SALARY Regular substitute teachers who are teaching in excess of twenty (20) days during a school year and pursuant to a written contract are not required to be paid the minimum salaries and increments required by law to be paid regular classroom teachers of equivalent degree and experience where there is a regulation or agreement pursuant to 70 O.S. 6-105 [70-6-105] (1971) providing that less than such minimum be paid.  The Attorney General has received your request for an opinion wherein you ask the following question: "Are regular substitute teachers who are teaching in excess of twenty (20) days during a school year, and pursuant to a written contract, required to be paid the same amount as that required by law for regular classroom teachers of equivalent degree and experience?" Title 70 O.S. 6-105 [70-6-105] (1971), sets forth the method of determining payment of substitute teachers and reads as follows: "A. If, because of sickness or other reason, a teacher is temporarily unable to perform his regular duties, a substitute teacher for his position may be employed for the time of such absence. A substitute teacher shall be paid in an amount and under such terms as may be agreed upon in advance by the substitute teacher, the regular teacher and the board of education or according to regulations of the board. In the absence of any such agreement or regulation, such substitute teacher shall be paid in the same manner and amount as would have been paid the regular teacher, and the amount of the payment shall be deducted from the amount next payable to the regular teacher. Provided, that each reduction shall be only for the time lost in excess of the sick leave to which the regular teacher is entitled. A teacher absent for reason of personal business shall have deducted from his salary by the school district only the amount necessary to pay the substitute.  "B. No substitute teacher shall be employed for a total period of time in excess of twenty (20) school days during a school year unless he is the holder of a valid certificate and has a written contract based upon his degree and experience as a regular substitute teacher. No school district shall deduct from a teacher's salary more than the actual amount of money necessary to pay the substitute teacher due to illness of the teacher.  "C. Any substitute or cadet teacher employed in any school system on a monthly or annual basis shall hold a certificate and have a written contract in the manner and under the same conditions as for regular teachers.  "D. Teachers who are members, either officers or enlisted men, of the Reserve Corps of the Army, the Navy, the Marine Corps, the Coast Guard, the Women's Auxiliary Corps, or any other component of the Armed Forces of the United States, including members of the National Guard, shall, when ordered by the proper authority to active duty or service, be entitled to a leave of absence from such civil employment for the period of such active service without loss of status or efficiency rating and without loss of pay during the first thirty (30) days of such leave of absence." (Emphasis added) A plain reading of this statute requires your question to be answered in the negative. Subsection A clearly provides that the amount of payment for substitute teachers may be determined by a prior agreement between the substitute teacher, the regular teacher, and the school board, or according to the regulations of the board. Only in the absence of these methods does the statute provide for the substitute to be paid in the same amount as would have been paid the regular teacher. It should be noted that this conclusion is consistent with Attorney General's Opinion No. 68-326 in response to a similar question. This conclusion is further reinforced by the provision in Subsection B that "No school district shall deduct from a teacher's salary more than the actual amount of money necessary to pay the substitute teacher due to the illness of the teacher." This provision indicates the Legislature's having contemplated that under certain circumstances the substitute may even be paid more than the regular teacher, and most certainly demonstrates the legislative knowledge that the substitute would not necessarily be paid according to the same salary scale. It should be noted that this same subsection requires that the contract given a regular substitute be based upon his degree and experience. This provision would appear to require that some appropriate scale be utilized to determine salaries of regular contract substitute teachers based upon their degree and experience.  It is, therefore, the opinion of the Attorney General that your question be answered in the negative. Regular substitute teachers who are teaching in excess of twenty (20) days during a school year and pursuant to a written contract are not required to be paid the minimum salaries and increments required by law to be paid regular classroom teachers of equivalent degree and experience where there is a regulation or agreement pursuant to 70 O.S. 6-105 [70-6-105] (1971) providing that less than such minimum be paid.  (James R. Barnett)